Citation Nr: 0430226	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a certificate of eligibility for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from April 1988 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The issue of entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not blind (5/200 visual acuity or less) in 
both eyes.

2.  The veteran's service connected disabilities do not 
include the anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

The criteria for establishing entitlement to a special home 
adaptation grant are not met.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. §§ 3.809a, 4.63 (2004).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Regarding the veteran's claim for a 
Special Home Adaptation Grant, however, the Board's decision 
to proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof, see Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993), for the reason that there no 
possibility, reasonable or otherwise, that further notice or 
assistance would aid in substantiating the veteran's claim 
given that the law, and not the evidence, is dispositive in 
this case. See Manning v. Principi, 16 Vet. App. 534 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir 2002).


II.  Analysis: Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring  
specially adapted housing under 38 C.F.R. § 3.809(a); and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. §  
2101(b); 38 C.F.R. § 3.809a.

While eligibility for a Special Home Adaptation Grant is 
dependent, in part, on the veteran being ineligible for 
Specially Adapted Housing and entitlement to that benefit has 
not yet been finally resolved in the instant case, the Board 
finds that in the circumstances of this case, those two 
matters are not inextricably intertwined, and that it is not 
inappropriate to proceed with the Special Home Adaptation 
Grant (as that matter is fully developed).  A Special Home 
Adaptation Grant requires both ineligibility for Specially 
Adapted Housing and qualifying disability.  And if one of the 
two thresholds is not met, whether the other is becomes 
irrelevant.  

In the instant case, the evidence clearly shows that while 
the veteran has been granted a total rating due to individual 
unemployability based on his bilateral hip disability, such 
disability does not include disability qualifying for a 
Special Home Adaptation Grant.  The veteran clearly is not 
blind (5/200 visual acuity or less) in both eyes; nor does he 
have service-connected anatomical loss or loss of use of both 
hands.  While he does have diminished functional capacity of 
his lower extremities due to his service-connected bilateral 
hip disorder, the loss of use of both lower extremities is 
not listed as a factor to be considered for a Special Home 
Adaptation Grant.  38 C.F.R. § 3.809a.

The veteran has not alleged that he has become blind or 
developed loss of use of his hands.  As these threshold 
criteria are not met, the law in this case is dispositive.  
Therefore, the veteran's claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to a certificate of eligibility for a special 
home adaptation grant is denied.


REMAND

The veteran contends that he is entitled to specially adapted 
housing because his service-connected disabilities preclude 
his ability to walk and maneuver around his house without the 
aid of two canes.  The RO has granted him service connection 
for a bilateral hip disorder and a total rating due to 
individual unemployability.  He essentially maintains that he 
is unable to navigate stairs or take a bath without falling.  

Generally, a certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations 
may be issued to a veteran with requisite service who is 
entitled to VA compensation for a permanent and total 
disability for the anatomical loss or loss of use of both 
lower extremities.  38 C.F.R. § 3.809(b)(1).

A current VA examination is necessary to determine whether 
the veteran's service-connected bilateral hip disorder 
results in the loss of use of both lower extremities.  38 
C.F.R. § 3.809(b)(1).  VA last examined the veteran in August 
2000.  In a July 2002 written statement, the veteran 
explained that his physician has ordered him to use a cane to 
protect his prosthetic left hip.  He frequently had to use 
two canes due to the pain and instability in his right hip.  
In a June 2002 letter, J.F.R., M.D., the veteran's private 
physician, wrote that the veteran had severe degenerative 
joint disease of the hips, which made it difficult for him to 
climb the stairs in his house.  The doctor reported that the 
veteran had also fallen while trying to get in to and out of 
the tub.  

In light of the evidence received since the August 2000 VA 
examination, a current examination, as described below, is 
necessary.

This case is REMANDED to the RO for the following:

1.  The RO must notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his claim, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  In any event, the RO should 
associate with the claims file any more 
recent records pertaining to VA treatment 
or evaluation of the veteran for the 
disabilities at issue.

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform him and 
request him to submit the outstanding 
evidence.

4.  The veteran should be afforded a VA 
medical examination to determine whether 
his service-connected bilateral hip 
disability is of such a nature and 
severity to entitle him to specially 
adapted housing.  The veteran's claims 
folder should be provided to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran has a permanent and total 
service-connected disability due to the 
loss or loss of use of both lower 
extremities, which affects the functions 
of balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes or a wheelchair.  The 
examiner should be asked to furnish a 
rationale for any opinion provided.  

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claim.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should include a 
review of all pertinent laws and 
regulations and should reflect RO 
consideration of all pertinent evidence.

After undertaking any additional development that the RO may 
deem necessary, the RO should review the expanded record and 
readjudicate this issue on REMAND.  The veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



